EXHIBIT 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on the Amendment of Form S-1, of EVCarCo, Inc., of our report dated September 25, 2009 on our audit of the financial statements of EVCarCo, Inc. as of December 31, 2008, and the related statements of operations, stockholders’ equity and cash flows from inception on October 14, 2008 through December 31, 2008, and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada October 14, 2009 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 6, LAS VEGAS, NEVADA 89146 (702) 253-7492 Fax: (702)253-7501
